Exhibit 10.1
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into
as of March 3, 2010, by and between CNA Financial Corporation (“Company”) and
Thomas F. Motamed (“Executive”).
WITNESSETH:
     WHEREAS, Company and Executive entered into that certain Employment
Agreement, dated May 22, 2008 (“Original Agreement”), as amended October 24,
2008 (collectively, the “Agreement”); and
     WHEREAS, Company and Executive mutually desire to amend the provisions of
the Agreement relating to Executive’s personal use of the Company aircraft, and
certain performance-based restricted stock units, all in accordance with the
terms and conditions hereinafter set forth;
     NOW, THEREFORE, for good and valuable consideration, as well as the mutual
promises set forth herein, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1. Use of Aircraft. The penultimate sentence of Section 4 of the Original
Agreement is hereby deleted in its entirety and replaced with the following
language:
During the Term, the Executive shall be entitled to use the Company aircraft for
personal use consistent with the Company’s practice for its Chief Executive
Officer as in effect from and after the Signing Date and for a maximum of 31,000
miles per calendar year (pro-rated for partial years), with imputed taxable
income to the Executive for such personal use of the Company aircraft.
2. Performance-Based Restricted Stock Units. The grant of RSUs under
Section 3(e)(ii) of the Original Agreement for the calendar year 2010 shall have
a value of $3,500,000 on the date of grant, based upon the VWAP. Grants for
subsequent calendar years during the Term, however, shall have a value of
$2,500,000 on the date of grant, as provided in the Original Agreement. In
addition, for all grants of RSUs under Section 3(e)(ii) of the Original
Agreement for the calendar year 2010 and subsequent calendar years during the
Term, the table set forth in Section 3(e)(ii) of the Original Agreement shall be
deleted in its entirety and replaced with the following table:

          NOI as % of Budgeted NOI   % of RSUs Earned    
Less than 50%
    0 %
50% - 100%
    80% - 100 % 1
Above 100%
    100 %

 

(1)   Percent of RSUs earned to be interpolated

3. Ratification. Except as modified by this Amendment, the Agreement remains in
full force and effect in accordance with its terms, covenants, and conditions,
all of which are hereby ratified and confirmed by both parties. This Amendment
is the full and final expression of the agreement of the parties with respect to
the subject matter herein addressed and supersedes all previous agreements and
understandings with respect to the subject matter herein addressed.
[signatures to follow on subsequent page]





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly entered into this Amendment as of
the date first above written.

              CNA Financial Corporation   Thomas F. Motamed    
 
           
By:
  /s/ Jacquelyne M. Belcastro   /s/ Thomas F. Motamed    
 
           
 
  Printed Name: Jacquelyne Belcastro        
 
  Title: Senior Vice President & Deputy General Counsel          
By:
  /s/ Lawrence J. Boysen        
 
           
 
  Printed Name: Lawrence J. Boysen        
 
  Title: Senior Vice President & Corporate Controller        

2